Citation Nr: 0408073	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946 and from June 1952 to October 1979.  He died in May 2001 
and was survived by his wife (the appellant).  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the appellant's claim for service 
connection for the cause of the veteran's death.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  However, 
the Board finds that additional development is required 
before it can adjudicate this claim. 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002).  A service-
connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a) (2003).  A principal 
cause of death is one which, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  See 38 C.F.R. § 
3.312(b) (2003).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R.                
§ 3.307(a)(6)(iii) (2003).  If a veteran was exposed to Agent 
Orange during active military, naval, or air service, certain 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.

The veteran's certificate of death shows that he died of lung 
cancer in May 2001.  The Board notes that lung cancer is a 
presumptive disease.  See 38 C.F.R. § 3.309(e).  However, it 
is unclear from the record whether the veteran served in the 
Republic of Vietnam during the Vietnam era.  

The veteran's DD Form 214 lists no foreign service but notes 
that he was awarded the Vietnam Service Medal (VSM).  
Nevertheless, the VSM was awarded to all members of the Armed 
Forces of the United States serving in Vietnam and contiguous 
waters or airspace thereover, as well as for those who served 
in Thailand, Laos or Cambodia while serving in direct support 
of operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.5 (Department of Defense Manual 1348.33-M, 
September 1996).  Therefore, the VSM is not necessarily 
verification of service in Vietnam.  

On the other hand, however, a military record contained in 
the veteran's personnel file lists: "TDY 15 May 68-7 July 
68, 54 dys (SEA)" under foreign service.  The other side of 
that record also lists: "Vietnam 1 Apr68 - 31 Oct 68, 
VietnamAirOffCampPhase III (BSS)".  The appellant asserts 
that the veteran was stationed in Thailand in 1968 in close 
proximity to the spraying of Agent Orange and that he 
debriefed combat pilots returning from Vietnam who had flown 
through the spray without being decontaminated.  The record 
also contains a travel voucher indicating that the veteran 
was at the Bangkok airport in May 1968.  Under these 
circumstances, the RO should attempt to verify whether the 
veteran had any temporary duty (TDY) in the Republic of 
Vietnam during the Vietnam era.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should contact the National 
Personnel Records Center (NPRC), and 
any other appropriate agency, and 
inquire as to whether the veteran 
served in the Republic of Vietnam 
during the Vietnam Era, to include any 
temporary duty (TDY).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current 


appeal.  No action is required of the appellant until she is 
notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



